Exhibit 10.7

QUIDEL CORPORATION

1998 STOCK INCENTIVE PLAN

(as amended March 20, 2007)


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I PURPOSE OF PLAN

 

1

 

 

 

ARTICLE II EFFECTIVE DATE AND TERM OF PLAN

 

1

 

 

 

2.1 TERM OF PLAN

 

1

2.2 EFFECT ON AWARDS

 

1

2.3 STOCKHOLDER APPROVAL

 

1

 

 

 

ARTICLE III SHARES SUBJECT TO PLAN

 

1

 

 

 

3.1 NUMBER OF SHARES

 

1

3.2 SOURCE OF SHARES

 

1

3.3 AVAILABILITY OF UNUSED SHARES

 

1

3.4 ADJUSTMENT PROVISIONS

 

2

3.5 RESERVATION OF SHARES

 

2

 

 

 

ARTICLE IV ADMINISTRATION OF PLAN

 

2

 

 

 

4.1 ADMINISTERING BODY

 

2

4.2 AUTHORITY OF ADMINISTERING BODY

 

3

4.3 NO LIABILITY

 

4

4.4 AMENDMENTS

 

4

4.5 OTHER COMPENSATION PLANS

 

4

4.6 PLAN BINDING ON SUCCESSORS

 

5

4.7 REFERENCES TO SUCCESSOR STATUTES, REGULATIONS AND RULES

 

5

4.8 ISSUANCES FOR COMPENSATION PURPOSES ONLY

 

5

4.9 INVALID PROVISIONS

 

5

4.10 GOVERNING LAW

 

5

 

 

 

ARTICLE V GENERAL AWARD PROVISIONS

 

5

 

 

 

5.1 PARTICIPATION IN THE PLAN

 

5

5.2 AWARD DOCUMENTS

 

5

5.3 EXERCISE OF AWARDS

 

6

5.4 PAYMENT FOR AWARDS

 

6

5.5 NO EMPLOYMENT RIGHTS

 

7

5.6 RESTRICTIONS UNDER APPLICABLE LAWS AND REGULATIONS

 

7

5.7 ADDITIONAL CONDITIONS

 

8

5.8 NO PRIVILEGES OF STOCK OWNERSHIP

 

8

5.9 NONASSIGNABILITY

 

9

5.10 INFORMATION TO RECIPIENTS

 

9

5.11 WITHHOLDING TAXES

 

9

5.12 LEGENDS ON AWARDS AND STOCK CERTIFICATES

 

10

5.13 EFFECT OF TERMINATION OF EMPLOYMENT ON AWARDS

 

10

(a) Termination for Just Cause

 

10

(b) Termination Other Than for Just Cause

 

10

(c) Alteration of vesting and Exercise Periods

 

10

(d) Leave of Absence

 

11

5.14 LIMITS ON AWARDS TO CERTAIN ELIGIBLE PERSONS

 

11

 

 

 

ARTICLE VI AWARDS

 

11

 

 

 

6.1 STOCK OPTIONS

 

11

(a) Nature of Stock Options

 

11

(b) Option Exercise Price

 

11

 

i


--------------------------------------------------------------------------------


 

(c) Option Period and Vesting

 

11

(d) Special Provisions Regarding Incentive Stock Options

 

12

6.2 RESTRICTED STOCK

 

12

(a) Award of Restricted Stock

 

12

(b) Requirements of Restricted Stock

 

12

(i) No Transfer

 

12

(ii) Certificates

 

13

(iii) Restrictive Legends

 

13

(iv) Other Restrictions

 

13

(c) Lapse of Restrictions

 

13

(d) Rights of Recipient

 

13

(e) Termination of Employment

 

13

6.3 STOCK APPRECIATION RIGHTS

 

13

(a) Granting of Stock Appreciation Rights

 

13

(b) Stock Appreciation Rights Related to Options

 

13

(c) Stock Appreciation Rights Unrelated to Options

 

14

(d) Limits

 

14

(e) Payments

 

14

6.4 STOCK PAYMENTS

 

14

6.5 DIVIDEND EQUIVALENTS

 

15

6.6 STOCK BONUSES

 

15

6.7 STOCK SALES

 

15

6.8 PHANTOM STOCK

 

15

6.9 OTHER STOCK-BASED BENEFITS

 

15

 

 

 

ARTICLE VII REORGANIZATIONS

 

15

 

 

 

7.1 CORPORATE TRANSACTIONS NOT INVOLVING A CHANGE IN CONTROL

 

15

7.2 CORPORATE TRANSACTIONS INVOLVING A CHANGE IN CONTROL

 

16

 

 

 

ARTICLE VIII DEFINITIONS

 

16

 

ii


--------------------------------------------------------------------------------


 

QUIDEL CORPORATION

1998 STOCK INCENTIVE PLAN


ARTICLE I
PURPOSE OF PLAN

The Company has adopted this Plan to promote the interests of the Company and
its stockholders by using investment interests in the Company to attract, retain
and motivate employees and other persons, to encourage and reward their
contributions to the performance of the Company, and to align their interests
with the interests of the Company’s stockholders.  Capitalized terms not
otherwise defined herein have the meanings ascribed to them in Article VIII.


ARTICLE II
EFFECTIVE DATE AND TERM OF PLAN

2.1          Term of Plan.  This Plan became effective as of the Effective Date
and shall continue in effect until the Expiration Date, at which time this Plan
shall automatically terminate.

2.2          Effect on Awards.  Awards may be granted only during the Plan Term,
but each Award granted during the Plan Term shall remain in effect after the
Expiration Date until such Award has been exercised, terminated or expired in
accordance with its terms and the terms of this Plan.

2.3          Stockholder Approval.  This Plan shall be approved by the Company’s
stockholders within 12 months after the Effective Date.  The effectiveness of
any Awards granted prior to such stockholder approval shall be subject to such
stockholder approval.


ARTICLE III
SHARES SUBJECT TO PLAN

3.1          Number of Shares.  The maximum number of shares of Common Stock
that may be issued pursuant to Awards shall be Three Million (3,000,000) subject
to adjustment as set forth in Section 3.4.

3.2          Source of Shares.  The Common Stock to be issued under this Plan
will be made available, at the discretion of the Board, either from authorized
but unissued shares of Common Stock or from previously issued shares of Common
Stock reacquired by the Company.

3.3          Availability of Unused Shares.  Shares of Common Stock subject to
unexercised portions of any Award that expire, terminate or are canceled, and
shares of Common Stock issued pursuant to an Award that are reacquired by the
Company pursuant to the terms of the

1


--------------------------------------------------------------------------------


Award under which such shares were issued, will again become available for the
grant of further Awards under this Plan.

3.4          Adjustment Provisions.

(a)           If the outstanding shares of Common Stock are increased, decreased
or exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
in respect of such shares of Common Stock (or any stock or securities received
with respect to such Common Stock), including without limitation through merger,
consolidation, sale or exchange of all or substantially all of the assets of the
Company, reorganization, recapitalization, reclassification, combination of
shares, stock dividend, stock split, reverse stock split, spin-off, or any other
equity restructuring transaction as that term is defined in Statement of
Financial Accounting Standards No. 123 (revised), an appropriate and equitable
adjustment shall be made in (i) the maximum number and kind of shares subject to
this Plan as provided in Section 3.1, (ii) the number and kind of shares or
other securities subject to then outstanding Awards, and/or (iii) the price for
each share or other unit of any other securities subject to, or measurement
criteria applicable to, then outstanding Awards.

(b)           No fractional interests will be issued under this Plan resulting
from any adjustments.

(c)           To the extent any adjustments relate to stock or securities of the
Company, such adjustments shall be made by the Administering Body, whose
determination in that respect shall be final, binding and conclusive.

(d)           The grant of an Award pursuant to this Plan shall not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.

(e)           No adjustment to the terms of an Incentive Stock Option shall be
made unless such adjustment either (i) would not cause such Option to lose its
status as an Incentive Stock Option or (ii) is agreed to in writing by the
Administering Body and the Recipient.

3.5          Reservation of Shares.  The Company will at all times reserve and
keep available shares of Common Stock equaling at least the total number of
shares of Common Stock issuable pursuant to outstanding Awards.


ARTICLE IV
ADMINISTRATION OF PLAN

4.1          Administering Body.

(a)           This Plan shall be administered by the Board or by a Committee of
the Board appointed pursuant to Section 4.1(b).

2


--------------------------------------------------------------------------------


(b)           The Board in its sole discretion may from time to time appoint a
Committee (which may be a subcommittee of an existing committee of the Board) of
not less than two Board members to administer this Plan and, subject to
applicable law, to exercise all of the powers, authority and discretion of the
Board under this Plan.  The Board may from time to time increase or decrease
(but not below two) the number of members of the Committee, remove from
membership on the Committee all or any portion of its members, and/or appoint
such person or persons as it desires to fill any vacancy existing on the
Committee, whether caused by removal, resignation or otherwise.  The Board may
disband the Committee at any time and revest in the Board the administration of
this Plan.

(c)           Notwithstanding the foregoing provisions of Section 4.1(b) above
to the contrary, as long as the Company is an Exchange Act Registered Company,
(i) the Board shall appoint the Committee, (ii) this Plan shall be administered
by the Committee, and (iii) each member of the Committee shall be a Nonemployee
Director, and, in addition, if Awards are to be made to persons subject to
Section 162(m) of the IRC and such Awards are intended to constitute
Performance-Based Compensation, then each member of the Committee shall, in
addition to being a Nonemployee Director, be an Outside Director.

4.2          Authority of Administering Body.

(a)           Subject to the express provisions of this Plan, the Administering
Body shall have the power to implement (including the power to delegate such
implementation to appropriate officers of the Company), interpret and construe
this Plan and any Awards and Award Documents or other documents defining the
rights and obligations of the Company and Recipients hereunder and thereunder,
to determine all questions arising hereunder and thereunder, and to adopt and
amend such rules and regulations for the administration hereof and thereof as it
may deem desirable.  The interpretation and construction by the Administering
Body of any provisions of this Plan or of any Award or Award Document shall be
conclusive and binding.  Any action taken by, or inaction of, the Administering
Body relating to this Plan or any Award or Award Document shall be within the
absolute discretion of the Administering Body and shall be conclusive and
binding upon all persons.  Subject only to compliance with the express
provisions hereof, the Administering Body may act in its absolute discretion in
matters related to this Plan and any and all Awards and Award Documents.

(b)           Subject to the express provisions of this Plan, the Administering
Body may from time to time in its discretion select the Eligible Persons to
whom, and the time or times at which, Awards shall be granted or sold, the
nature of each Award, the number of shares of Common Stock or the number of
rights that make up or underlie each Award, the exercise price and period for
the exercise of each Award, and such other terms and conditions applicable to
each individual Award as the Administering Body shall determine.  The
Administering Body may grant at any time new Awards to an Eligible Person who
has previously received Awards or other grants (including other stock options)
regardless of whether such prior Awards or such other grants are still
outstanding, have previously been exercised as a whole or in part, or are
canceled in connection with the issuance of new Awards.  The Administering Body
may grant Awards singly, in combination or in tandem with other Awards, as it
determines in its discretion. 

3


--------------------------------------------------------------------------------


The purchase price, exercise price, initial value and any and all other terms
and conditions of the Awards may be established by the Administering Body
without regard to existing Awards or other grants.

(c)           Any action of the Administering Body with respect to the
administration of this Plan shall be taken pursuant to a majority vote of the
authorized number of members of the Administering Body or by the unanimous
written consent of its members; provided, however, that (i) if the Administering
Body is the Committee and consists of two members, then actions of the
Administering Body must be unanimous, and (ii) if the Administering Body is the
Board, actions taken by the Board shall be valid if approved in accordance with
applicable law.

4.3          No Liability.  No member of the Board or the Committee or any
designee thereof will be liable for any action or inaction with respect to this
Plan or any Award or any transaction arising under this Plan or any Award,
except in circumstances constituting bad faith of such member.

4.4          Amendments.

(a)           The Administering Body may, insofar as permitted by applicable
law, rule or regulation, and subject to Section 4.4(c), from time to time
suspend or discontinue this Plan or revise or amend it in any respect
whatsoever, and this Plan as so revised or amended will govern all Awards
hereunder, including those granted before such revision or amendment.  Without
limiting the generality of the foregoing, the Administering Body is authorized
to amend this Plan to comply with or take advantage of amendments to applicable
laws, rules or regulations, including the Securities Act, Exchange Act, the IRC
or the rules of any exchange or interdealer quotation system upon which the
Common Stock is listed or traded.  No stockholder approval of any amendment or
revision shall be required unless (i) such approval is required by this Plan or
by applicable law, rule or regulation or (ii) an amendment or revision to this
Plan would materially increase the number of shares subject to this Plan (as
adjusted under Section 3.4).

(b)           The Administering Body shall make any adjustments as provided in
Section 3.4(a) and may, with the written consent of a Recipient, make such
modifications in the terms and conditions of an Award as it deems advisable. 
Without limiting the generality of the foregoing, the Administering Body may, in
its discretion with the written consent of the Recipient, at any time and from
time to time after the grant of any Award accelerate or extend the vesting or
exercise period of any Award as a whole or in part.

(c)           Except as otherwise provided in this Plan or in the applicable
Award Document, no amendment, revision, suspension or termination of this Plan
or any outstanding Award may impair or adversely affect any rights or
obligations under any Award theretofore granted without the written consent of
the Recipient to whom such Award was granted.

4.5          Other Compensation Plans.  The adoption of this Plan shall not
affect any other stock option, incentive or other compensation plans in effect
from time-to-time for the Company, and this Plan shall not preclude the Company
from establishing any other forms of incentive or

4


--------------------------------------------------------------------------------


other compensation for employees, directors, advisors or consultants of the
Company, whether or not approved by stockholders.

4.6          Plan Binding on Successors.  This Plan shall be binding upon the
successors and assigns of the Company.

4.7          References to Successor Statutes, Regulations and Rules.  Any
reference in this Plan to a particular statute, regulation or rule shall also
refer to any successor provision of such statute, regulation or rule.

4.8          Issuances for Compensation Purposes Only.  This Plan is intended to
constitute an “employee benefit plan,” as defined in Rule 405 promulgated under
the Securities Act, and shall be administered accordingly.

4.9          Invalid Provisions.  In the event that any provision of this Plan
is found to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability shall not be construed as rendering any other
provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and effect to the same extent as though the
invalid and unenforceable provision were not contained herein.

4.10        Governing Law.  This Agreement shall be governed by and interpreted
in accordance with the internal laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof.


ARTICLE V
GENERAL AWARD PROVISIONS

5.1          PARTICIPATION IN THE PLAN.

(a)           A person shall be eligible to receive Awards under this Plan if,
at the time of the grant of the Award, such person is an Eligible Person.

(b)           Incentive Stock Options may be granted only to Eligible Persons
meeting the employment requirements of Section 422 of the IRC.

(c)           Notwithstanding anything to the contrary herein, the Administering
Body may, in order to fulfill the purposes of this Plan, modify grants of Awards
to Recipients who are foreign nationals or employed outside of the United States
to recognize differences in applicable law, tax policy or local custom.

5.2          Award Documents.

(a)           Each Award granted under this Plan shall be evidenced by an
agreement duly executed on behalf of the Company and by the Recipient, or by a
confirming memorandum issued by the Company to the Recipient, setting forth such
terms and conditions applicable to the Award as the Administering Body may in
its discretion determine.  Awards will not be binding

5


--------------------------------------------------------------------------------


upon the Company, and Recipients will have no rights thereto, until such an
agreement is entered into between the Company and the Recipient or such a
memorandum is delivered by the Company to the Recipient, but an Award may have
an effective date on or after the date of grant but prior to the date of such an
agreement or memorandum.  Award Documents may but need not be identical and
shall comply with and be subject to the terms and conditions of this Plan, a
copy of which shall be provided to each Recipient and incorporated by reference
into each Award Document.  Any Award Document may contain such other terms,
provisions and conditions not inconsistent with this Plan as may be determined
by the Administering Body.

(b)           In case of any conflict between this Plan and any Award Document,
this Plan shall control.

5.3          Exercise of Awards.  No Award shall be exercisable except in
respect of whole shares, and fractional share interests shall be disregarded. 
An Award shall be deemed to be exercised when the Secretary or other designated
official of the Company receives written notice of such exercise from the
Recipient, together with payment of the exercise price made in accordance with
Section 5.4 and any amounts required under Section 5.11.  Notwithstanding any
other provision of this Plan, the Company and/or the Administering Body may
impose, by rule and/or in Award Documents, such conditions upon the exercise of
Awards (including, without limitation, conditions limiting the time of exercise
to specified periods) as may be required to satisfy applicable regulatory
requirements.

5.4          Payment for Awards.

(a)           The exercise price or other payment for an Award shall be payable
upon the exercise of a Stock Option or upon other purchase of shares pursuant to
an Award granted hereunder by delivery of legal tender of the United States or
payment of such other consideration as the Administering Body may from time to
time deem acceptable in any particular instance.

(b)           The Company may assist any person to whom an Award is granted
hereunder (including without limitation any officer or director of the Company)
in the payment of the purchase price or other amounts payable in connection with
the receipt or exercise of that Award, by lending such amounts to such person on
such terms and at such rates of interest and upon such security (if any) as
shall be approved by the Administering Body.

(c)           If so approved by the Adminstration Body, the exercise price for
Awards may be paid by delivery of Common Stock to the Company by or on behalf of
the person exercising the Award and duly endorsed in blank or accompanied by
stock powers duly endorsed in blank, with signatures guaranteed in accordance
with the Exchange Act if required by the Company, or retained by the Company
from the stock otherwise issuable upon exercise or surrender of vested and/or
exercisable Awards or other equity Awards previously granted to the Recipient
and being exercised (if applicable) (in either case valued at Fair Market Value
as of the exercise date); or such other consideration as the Administering Body
may from time to time in the exercise of its discretion deem acceptable in any
particular instance; provided, however, that (i) the Company and/or the
Administering Body may allow exercise of an Award in a broker-

6


--------------------------------------------------------------------------------


assisted or similar transaction in which the exercise price is not received by
the Company until promptly after exercise, and/or (ii) the Administering Body
may allow the Company to loan the exercise price to the person entitled to
exercise the Award, if the exercise will be followed by a prompt sale of some or
all of the underlying shares and a portion of the sale proceeds is dedicated to
full payment of the exercise price and amounts required pursuant to
Section 5.11.

(d)           Recipients will have no rights to the assistance described in
Section 5.4(b) or to the exercise techniques described in Section 5.4(c), and
the Company may offer or permit such assistance or techniques on an ad hoc basis
to any Recipient without incurring any obligation to offer or permit such
assistance or techniques on other occasions or to other Recipients.

5.5          No Employment Rights.  Nothing contained in this Plan (or in Award
Documents or in any other documents related to this Plan or to Awards granted
hereunder) shall confer upon any Eligible Person or Recipient any right to
continue in the employ of the Company or any Affiliated Entity or constitute any
contract or agreement of employment or engagement, or interfere in any way with
the right of the Company or any Affiliated Entity to reduce such person’s
compensation or other benefits or to terminate the employment or engagement of
such Eligible Person or Recipient, with or without cause.  Except as expressly
provided in this Plan or in any statement evidencing the grant of an Award
pursuant to this Plan, the Company shall have the right to deal with each
Recipient in the same manner as if this Plan and any such statement evidencing
the grant of an Award pursuant to this Plan did not exist, including without
limitation with respect to all matters related to the hiring, discharge,
compensation and conditions of the employment or engagement of the Recipient. 
Any questions as to whether and when there has been a termination of a
Recipient’s employment or engagement, the reason (if any) for such termination,
and/or the consequences thereof under the terms of this Plan or any statement
evidencing the grant of an Award pursuant to this Plan shall be determined by
the Administering Body and the Administering Body’s determination thereof shall
be final and binding.

5.6          RESTRICTIONS UNDER APPLICABLE LAWS AND REGULATIONS.

(a)           All Awards granted under this Plan shall be subject to the
requirement that, if at any time the Company shall determine, in its discretion,
that the listing, registration or qualification of the shares subject to Awards
granted under this Plan upon any securities exchange or interdealer quotation
system or under any federal, state or foreign law, or the consent or approval of
any government or regulatory body, is necessary or desirable as a condition of,
or in connection with, the granting of such an Award or the issuance, if any, or
purchase of shares in connection therewith, such Award may not be exercised as a
whole or in part unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company.  During the term of this Plan, the Company will
use its reasonable efforts to seek to obtain from the appropriate governmental
and regulatory agencies any requisite qualifications, consents, approvals or
authorizations in order to issue and sell such number of shares of its Common
Stock as shall be sufficient to satisfy the requirements of this Plan.  The
inability of the Company to obtain any

7


--------------------------------------------------------------------------------


such qualifications, consents, approvals or authorizations shall relieve the
Company of any liability in respect of the nonissuance or sale of such stock as
to which such qualifications, consents, approvals or authorizations pertain.

(b)           The Company shall be under no obligation to register or qualify
the issuance of Awards or underlying securities under the Securities Act or
applicable state securities laws.  Unless the issuance of Awards and underlying
securities have been registered under the Securities Act and qualified or
registered under applicable state securities laws, the Company shall be under no
obligation to issue any Awards or underlying securities unless the Awards and
underlying securities may be issued pursuant to applicable exemptions from such
registration or qualification requirements.  In connection with any such exempt
issuance, the Company may require the Recipient to provide a written
representation and undertaking to the Company, satisfactory in form and scope to
the Company and upon which the Company may reasonably rely, that such Recipient
is acquiring such Awards and underlying shares for such Recipient’s own account
as an investment and not with a view to, or for sale in connection with, the
distribution of any such securities, and that such person will make no transfer
of the same except in compliance with any rules and regulations in force at the
time of such transfer under the Securities Act and other applicable law, and
that if shares of stock are issued without such registration, a legend to this
effect (together with any other legends deemed appropriate by the Company) may
be endorsed upon the securities so issued.  The Company may also order its
transfer agent to stop transfers of such securities.  The Company may also
require the Recipient to provide the Company such information and other
documents as it may request in order to satisfy the Company as to the investment
sophistication and experience of the Recipient and as to any other conditions
for compliance with any such exemptions from registration or qualification.

5.7          Additional Conditions.  Any Award may also be subject to such other
provisions (whether or not applicable to any other Award or Recipient) as the
Administering Body determines appropriate, including without limitation
provisions to assist the Recipient in financing the purchase of Common Stock
through the exercise of Stock Options, provisions for the forfeiture of or
restrictions on resale or other disposition of shares of Common Stock acquired
under any Award, provisions giving the Company the right to repurchase shares of
Common Stock acquired under any Award in the event the Recipient elects to
dispose of such shares, and provisions to comply with federal and state
securities laws and federal and state income tax withholding requirements.

5.8          No Privileges of Stock Ownership.  Except as otherwise set forth
herein, a Recipient or a permitted transferee of an Award shall have no rights
as a stockholder with respect to any shares issuable or issued in connection
with the Award until the date of the receipt by the Company of all amounts
payable and performance by the Recipient of all obligations in connection with
the exercise of the Award.  Status as an Eligible Person shall not be construed
as a commitment that any Award will be granted under this Plan to an Eligible
Person or to Eligible Persons generally.  No person shall have any right, title
or interest in any fund or in any specific asset (including shares of capital
stock) of the Company by reason of any Award granted hereunder.  Neither this
Plan (or any documents related hereto) nor any action taken pursuant hereto
shall be construed to create a trust of any kind or a fiduciary relationship
between the

8


--------------------------------------------------------------------------------


Company and any person.  To the extent that any person acquires a right to
receive an Award hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.

5.9          Nonassignability.  Unless the Administering Body shall otherwise
determine on a case-by-case basis, no Award granted under this Plan shall be
assignable or transferable except (a) by will or by the laws of descent and
distribution, or (b) subject to the final sentence of this Section 5.9, upon
dissolution of marriage pursuant to a qualified domestic relations order. 
Unless the Administering Body shall otherwise determine on a case-by-case basis,
during the lifetime of a Recipient, an Award granted to such person shall be
exercisable only by the Recipient (or the Recipient’s permitted transferee) or
such person’s guardian or legal representative.  Notwithstanding the foregoing,
(i) no Award owned by a Recipient subject to Section 16 of the Exchange Act may
be assigned or transferred in any manner inconsistent with Rule 16b-3, and (ii)
Incentive Stock Options (or other Awards subject to transfer restrictions under
the IRC) may not be assigned or transferred in violation of Section 422(b)(5) of
the IRC (or any comparable or successor provision) or the regulations
thereunder, and nothing herein is intended to allow such assignment or transfer.

5.10        INFORMATION TO RECIPIENTS.

(a)           The Company shall determine what, if any, financial and other
information shall be provided to Recipients and when such financial and other
information shall be provided after giving consideration to applicable federal
and state laws, rules and regulations, including without limitation applicable
federal and state securities laws, rules and regulations.

(b)           The furnishing of financial and other information that is
confidential to the Company shall be subject to the Recipient’s agreement that
the Recipient shall maintain the confidentiality of such financial and other
information, shall not disclose such information to third parties, and shall not
use the information for any purpose other than evaluating an investment in the
Company’s securities under this Plan.  The Company may impose other restrictions
on the access to and use of such confidential information and may require a
Recipient to acknowledge the Recipient’s obligations under this Section 5.10(b)
(which acknowledgment shall not be a condition to Recipient’s obligations under
this Section 5.10(b)).

5.11        Withholding Taxes.  Whenever the granting, vesting or exercise of
any Award, or the issuance of any shares upon exercise of any Award or transfer
thereof, gives rise to tax or tax withholding liabilities or obligations, the
Company shall have the right to require the Recipient to remit to the Company an
amount sufficient to satisfy any federal, state and local withholding tax
requirements arising in connection therewith.  The Company may, in the exercise
of its discretion, allow satisfaction of tax withholding requirements by
accepting delivery of stock of the Company or by withholding a portion of the
stock otherwise issuable in connection with an Award, in each case valued at
Fair Market Value as of the date of such delivery or withholding.

9


--------------------------------------------------------------------------------


5.12        Legends on Awards and Stock Certificates.  Each Award Document and
each certificate representing shares acquired upon vesting or exercise of an
Award shall be endorsed with all legends, if any, required by applicable federal
and state securities and other laws to be placed on the Award Document and/or
the certificate.  The determination of which legends, if any, shall be placed
upon Award Documents or the certificates shall be made by the Company and such
decision shall be final and binding.

5.13        Effect of Termination of Employment on Awards.  If a Recipient who
is an employee of the Company or any Affiliated Entity ceases for any reason to
be such an employee, that portion of the Award than has not yet vested shall
terminate, unless the Administering Body accelerates the vesting schedule in its
sole discretion (pursuant to Section 5.13(c)), in which case, the Administering
Body may impose whatever conditions it considers appropriate on the accelerated
portion.  Awards will be exercisable by a Recipient (or the Recipient’s
successor-in-interest) following such Recipient’s termination of employment with
the Company or any Affiliated Entity, only to the extent that installments
thereof had become exercisable on or prior to the date of such termination and
only in accordance with the following provisions:

(a)           Termination for Just Cause.  Subject to Section 5.13(c) and except
as otherwise provided in a written agreement between the Company and the
Recipient, which may be entered into at any time before or after termination of
employment, in the event of a Just Cause Dismissal of a Recipient, all of the
Recipient’s unexercised Awards shall, whether or not vested, expire and become
unexercisable as of the date of such Just Cause Dismissal.

(b)           Termination Other Than for Just Cause.  Subject to Section 5.13(c)
and except as otherwise provided in a written agreement between the Company and
the Recipient, which may be entered into at any time before or after termination
of employment, in the event of a Recipient’s termination of employment for:

(i)            any reason other than for Just Cause Dismissal, death, Permanent
Disability or normal retirement, the Recipient’s unexercised Awards shall,
whether or not vested, expire and become unexercisable as of the earlier of
(A) the date such Awards would expire in accordance with their terms had the
Recipient remained employed and (B) three calendar months after the date of
employment termination in the case of Incentive Stock Options, or six calendar
months after the date of employment termination in the case of Nonqualified
Stock Options.

(ii)           death, Permanent Disability or normal retirement, the Recipient’s
unexercised Awards shall, whether or not vested, expire and become unexercisable
as of the earlier of (A) the date such Awards would expire in accordance with
their terms had the Recipient remained employed and (B) 12 months after the date
of employment termination.

(c)           Alteration of Vesting and Exercise Periods.  Notwithstanding
anything to the contrary herein, (i) the Administering Body may, in its
discretion, designate shorter or longer periods for the vesting or exercise of
any Award, or the lapse of transfer or other restrictions pertaining thereto,
following a Recipient’s termination of employment with the Company or any
Affiliated Entity, provided, however, that any shorter periods determined by the

10


--------------------------------------------------------------------------------


Administering Body shall be effective only if provided for in the Award Document
that evidences the grant to the Recipient of such Award or if such shorter
period is agreed to in writing by the Recipient; and (ii) the Administering Body
may, in its discretion, elect to accelerate the vesting of all or any portion of
any Award that had not become exercisable on or prior to the date of such
termination or to extend the vesting period beyond the date of such termination.

(d)           Leave of Absence.  In the case of any employee on an approved
leave of absence, the Administering Body may make such provision respecting
continuance of Awards granted to such employee as the Administering Body in its
discretion deems appropriate.

5.14        Limits on Awards to Eligible Persons.  Notwithstanding any other
provision of this Plan, in order for the compensation attributable to Awards
hereunder to qualify as Performance-Based Compensation, no one Eligible Person
shall be granted any Awards with respect to more than 1,800,000 shares of Common
Stock in any one calendar year.  The limitation set forth in this Section 5.14
shall be subject to adjustment as provided in Section 3.4 or under Article VII,
but only to the extent such adjustment would not affect the status of
compensation attributable to Awards hereunder as Performance-Based Compensation.


ARTICLE VI
AWARDS

6.1          STOCK OPTIONS.

(a)           Nature of Stock Options.  Stock Options may be Incentive Stock
Options or Nonqualified Stock Options.

(b)           Option Exercise Price.  The exercise price for each Stock Option
shall be determined by the Administering Body as of the date such Stock Option
is granted.  The exercise price shall be no less than the Fair Market Value of
the Common Stock subject to the Stock Option as of the date of grant.  Subject
to approval by the stockholders, the Administering Body may, with the consent of
the Recipient and subject to compliance with statutory or administrative
requirements applicable to Incentive Stock Options, amend the terms of any Stock
Option to provide that the exercise price of the shares remaining subject to the
Stock Option shall be reestablished at a price not less than 100% of the Fair
Market Value of the Common Stock on the effective date of the amendment.  No
modification of any other term or provision of any Stock Option that is amended
in accordance with the foregoing shall be required, although the Administering
Body may, in its discretion, make such further modifications of any such Stock
Option as are not inconsistent with this Plan.

(c)           Option Period and Vesting.  Stock Options granted hereunder shall
vest and may be exercised as determined by the Administering Body, except that
exercise of such Stock Options after termination of the Recipient’s employment
shall be subject to Section 5.13.  Each Stock Option granted hereunder and all
rights or obligations thereunder shall expire on such date as shall be
determined by the Administering Body, but not later than 10 years after the

11


--------------------------------------------------------------------------------


date the Stock Option is granted and shall be subject to earlier termination as
provided herein or in the Award Document.  The Administering Body may, in its
discretion at any time and from time to time after the grant of a Stock Option,
accelerate vesting of such Stock Option as a whole or part by increasing the
number of shares then purchasable, provided that the total number of shares
subject to such Stock Option may not be increased.  Except as otherwise provided
herein, a Stock Option shall become exercisable, as a whole or in part, on the
date or dates specified by the Administering Body and thereafter shall remain
exercisable until the expiration or earlier termination of the Stock Option.

(d)           Special Provisions Regarding Incentive Stock Options.

(i)            Notwithstanding anything in this Section 6.1 to the contrary, the
exercise price and vesting period of any Stock Option intended to qualify as an
Incentive Stock Option shall comply with the provisions of Section 422 of the
IRC and the regulations thereunder.  As of the Effective Date, such provisions
require, among other matters, that (A) the exercise price must not be less than
the Fair Market Value of the underlying stock as of the date the Incentive Stock
Option is granted, and not less than 110% of the Fair Market Value as of such
date in the case of a grant to a Significant stockholder; and (B) that the
Incentive Stock Option not be exercisable after the expiration of ten years from
the date of grant of such Incentive Stock Option, or five years from the date of
grant in the case of an Incentive Stock Option granted to a Significant
stockholder.

(ii)           The aggregate Fair Market Value (determined as of the respective
date or dates of grant) of the Common Stock for which one or more Stock Options
granted to any Recipient under this Plan (or any other option plan of the
Company or any of its subsidiaries or affiliates) may for the first time become
exercisable as Incentive Stock Options under the federal tax laws during any one
calendar year shall not exceed $100,000.

(iii)          Any Options granted as Incentive Stock Options pursuant to this
Plan that for any reason fail or cease to qualify as such shall be treated as
Nonqualified Stock Options.

6.2          RESTRICTED STOCK.

(a)           Award of Restricted Stock.  The Administering Body shall determine
the Purchase Price (if any), the terms of payment of the Purchase Price, the
restrictions upon the Restricted Stock, and when such restrictions shall lapse.

(b)           Requirements of Restricted Stock.  All shares of Restricted Stock
granted or sold pursuant to this Plan will be subject to the following
conditions:

(i)            No Transfer.  The shares may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, alienated or encumbered until
the restrictions are removed or expire;

12


--------------------------------------------------------------------------------


(ii)           Certificates.  The Company may require that the certificates
representing Restricted Stock granted or sold to a Recipient pursuant to this
Plan remain in the physical custody of an escrow holder or the Company until all
restrictions are removed or expire;

(iii)         Restrictive Legends.  Each certificate representing Restricted
Stock granted or sold to a Recipient pursuant to this Plan will bear such legend
or legends making reference to the restrictions imposed upon such Restricted
Stock as the Company deems necessary or appropriate to enforce such
restrictions; and

(iv)          Other Restrictions.  The Administering Body may impose such other
conditions on Restricted Stock as the Administering Body may deem advisable,
including, without limitation, restrictions under the Securities Act, under the
Exchange Act, under the requirements of any stock exchange or interdealer
quotation system upon which such Restricted Stock or shares of the same class
are then listed or traded and under any blue sky or other securities laws
applicable to such shares.

(c)           Lapse of Restrictions.  The restrictions imposed upon Restricted
Stock will lapse in accordance with such terms or other conditions as are
determined by the Administering Body.

(d)           Rights of Recipient.  Subject to the provisions of Section 6.3(b)
and any restrictions imposed upon the Restricted Stock, the Recipient will have
all rights of a stockholder with respect to the Restricted Stock granted or sold
to such Recipient under this Plan, including, without limitation, the right to
vote the shares and receive all dividends and other distributions paid or made
with respect thereto.

(e)           Termination of Employment.  Unless the Administering Body in its
discretion determines otherwise, if a Recipient’s employment with the Company or
any Affiliated Entity terminates for any reason, all of the Recipient’s
Restricted Stock remaining subject to restrictions on the date of such
termination of employment shall be repurchased by the Company at the Purchase
Price (if any) paid by the Recipient to the Company, without interest or
premium, and otherwise returned to the Company without consideration.

6.3          STOCK APPRECIATION RIGHTS.

(a)           Granting of Stock Appreciation Rights.  The Administering Body may
at any time and from time to time approve the grant to Eligible Persons of Stock
Appreciation Rights, related or unrelated to Stock Options.

(b)           Stock Appreciation Rights Related to Options.

(i)            A Stock Appreciation Right granted in connection with a Stock
Option granted under this Plan will entitle the holder of the related Stock
Option, upon exercise of the Stock Appreciation Right, to surrender such Stock
Option, or any portion thereof to the extent previously vested but unexercised,
with respect to the number of shares as to which such

13


--------------------------------------------------------------------------------


Stock Appreciation Right is exercised, and to receive payment of an amount
computed pursuant to Section 6.3(b)(iii).  Such Stock Option will, to the extent
surrendered, then cease to be exercisable.

(ii)           A Stock Appreciation Right granted in connection with a Stock
Option hereunder will be exercisable only when, and only to the extent that, the
related Stock Option is exercisable, will not be transferable except to the
extent that such related Stock Option may be transferable, will not expire later
than the underlying Stock Option, and will be exercisable only when the Fair
Market Value of the Common Stock subject to the underlying Stock Option exceeds
the exercise price of such Stock Option.

(iii)          Upon the exercise of a Stock Appreciation Right related to a
Stock Option, the Recipient will be entitled to receive payment of an amount
determined by multiplying (A) the difference obtained by subtracting the
exercise price of a share of Common Stock specified in the related Stock Option
from the Fair Market Value of a share of Common Stock on the date of exercise of
such Stock Appreciation Right (or as of such other date or as of the occurrence
of such event as may have been specified in the instrument evidencing the grant
of the Stock Appreciation Right), by (B) the number of shares as to which such
Stock Appreciation Right is exercised.

(c)           Stock Appreciation Rights Unrelated to Options.  The Administering
Body may grant Stock Appreciation Rights unrelated to Stock Options to Eligible
Persons.  Section 6.3(b)(iii) shall be used to determine the amount payable at
exercise under such Stock Appreciation Right, except that in lieu of the
exercise price specified in the related Stock Option, the initial base amount
specified in the Award shall be used.

(d)           Limits.  Notwithstanding the foregoing, the Administering Body, in
its discretion, may place a dollar limitation on the maximum amount that will be
payable upon the exercise of a Stock Appreciation Right under this Plan.

(e)           Payments.  Payment of the amount determined under the foregoing
provisions may be made solely in whole shares of Common Stock valued at their
Fair Market Value on the date of exercise of the Stock Appreciation Right or,
alternatively, at the sole discretion of the Administering Body, in cash or in a
combination of cash and shares of Common Stock as the Administering Body deems
advisable.  The Administering Body has full discretion to determine the form in
which payment of a Stock Appreciation Right will be made and to consent to or
disapprove the election of a Recipient to receive cash in full or partial
settlement of a Stock Appreciation Right.  If the Administering Body decides to
make full payment in shares of Common Stock, and the amount payable results in a
fractional share, payment for the fractional share will be made in cash.

6.4          Stock Payments.  The Administering Body may approve Stock Payments
of the Company’s Common Stock to any Eligible Person for all or any portion of
the compensation (other than base salary) or other payment that would otherwise
become payable by the Company to the Eligible Person in cash.

14


--------------------------------------------------------------------------------


6.5          Dividend Equivalents.  The Administering Body may grant Dividend
Equivalents to any Recipient who has received a Stock Option, Stock Appreciation
Right or other Award denominated in shares of Common Stock.  Dividend
Equivalents may be paid in cash, Common Stock or other Awards; the amount of
Dividend Equivalents paid other than in cash shall be determined by the
Administering Body by application of such formula as the Administering Body may
deem appropriate to translate the cash value of dividends paid to the
alternative form of payment of the Dividend Equivalent.  Dividend Equivalents
shall be computed as of each dividend record date and shall be payable to
recipients thereof at such time as the Administering Body may determine. 
Notwithstanding the foregoing, the payment of a Dividend Equivalent with respect
to a Stock Option intended to constitute Performance-Based Compensation shall
not be contingent upon the exercise of such Stock Option.

6.6          Stock Bonuses.  The Administering Body may issue shares of Common
Stock to Eligible Persons as bonuses for services rendered or for any other
valid consideration on such terms and conditions as the Administering Body may
determine.

6.7          Stock Sales.  The Administering Body may sell to Eligible Persons
shares of Common Stock on such terms and conditions as the Administering Body
may determine.

6.8          Phantom Stock.  The Administering Body may grant Awards of Phantom
Stock.  Phantom Stock is a cash bonus granted under this Plan measured by the
Fair Market Value of a specified number of shares of Common Stock on a specified
date, or measured by the excess of such Fair Market Value over a specified
minimum, which may but need not include a Dividend Equivalent.

6.9          Other Stock-Based Benefits.  The Administering Body is authorized
to grant Other Stock-Based Benefits.  Other Stock-Based Benefits are any
arrangements granted under this Plan not otherwise described above that (a) by
their terms might involve the issuance or sale of Common Stock or (b) involve a
benefit that is measured, as a whole or in part, by the value, appreciation,
dividend yield or other features attributable to a specified number of shares of
Common Stock.


ARTICLE VII
REORGANIZATIONS

7.1          Corporate Transactions Not Involving a Change in Control.  If the
Company shall consummate any Reorganization not involving a Change of Control in
which holders of shares of Common Stock are entitled to receive in respect of
such shares any securities, cash or other consideration (including without
limitation a different number of shares of Common Stock), each Award outstanding
under this Plan shall thereafter be exercisable, in accordance with this Plan,
only for the kind and amount of securities, cash and/or other consideration
receivable upon such Reorganization by a holder of the same number of shares of
Common Stock as are subject to that Award immediately prior to such
Reorganization, and any adjustments will be made to the terms of the Award in
the sole discretion of the Administering Body as it may deem appropriate to give
effect to the Reorganization.

15


--------------------------------------------------------------------------------


7.2          Corporate Transactions Involving a Change in Control.  As of the
effective time and date of any Change in Control, this Plan and any then
outstanding Awards (whether or not vested) shall automatically terminate unless
(a) provision is made in writing in connection with such transaction for the
continuance of this Plan and for the assumption of such Awards, or for the
substitution for such Awards of new awards covering the securities of a
successor entity or an affiliate thereof, with appropriate adjustments as to the
number and kind of securities and exercise prices, in which event this Plan and
such outstanding Awards shall continue or be replaced, as the case may be, in
the manner and under the terms so provided; or (b) the Board otherwise shall
provide in writing for such adjustments as it deems appropriate in the terms and
conditions of the then-outstanding Awards (whether or not vested), including
without limitation (i) accelerating the vesting of outstanding Awards and/or
(ii) providing for the cancellation of Awards and their automatic conversion
into the right to receive the securities, cash or other consideration that a
holder of the shares underlying such Awards would have been entitled to receive
upon consummation of such Change in Control had such shares been issued and
outstanding immediately prior to the effective date and time of the Change in
Control (net of the appropriate option exercise prices).  If, pursuant to the
foregoing provisions of this Section 7.2, this Plan and the Awards shall
terminate by reason of the occurrence of a Change in Control without provision
for any of the actions described in clause (a) or (b) hereof, then any Recipient
holding outstanding Awards shall have the right, at such time immediately prior
to the consummation of the Change in Control as the Board shall designate, to
exercise the Recipient’s Awards to the full extent not theretofore exercised,
including any installments which have not yet become vested.


ARTICLE VIII
DEFINITIONS

Capitalized terms used in this Plan and not otherwise defined shall have the
meanings set forth below:

“Administering Body” means the Board as long as no Committee has been appointed
and is in effect and means the Committee as long as the Committee is appointed
and in effect.

“Affiliated Entity” means any Parent Corporation or Subsidiary Corporation.

“Applicable Dividend Period” means (i) the period between the date a Dividend
Equivalent is granted and the date the related Stock Option, Stock Appreciation
Right, or other Award is exercised, terminates, or is converted to Common Stock,
or (ii) such other time as the Administering Body may specify in the written
instrument evidencing the grant of the Dividend Equivalent.

“Award” means any Stock Option, Performance Award, Restricted Stock, Stock
Appreciation Right, Stock Payment, Stock Bonus, Stock Sale, Phantom Stock,
Dividend Equivalent, or Other Stock-Based Benefit granted or sold to an Eligible
Person under this Plan.

16


--------------------------------------------------------------------------------


“Award Document” means the agreement or confirming memorandum setting forth the
terms and conditions of an Award.

“Board” means the Board of Directors of the Company.

“Change in Control” means the following and shall be deemed to occur if any of
the following events occur:

(a)           Any Person becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

(b)           Individuals who, as of the effective date hereof, constitute the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s stockholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, twenty
percent (20%) or more of either the outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors, in which case that
individual shall not be considered to be a member of the Incumbent Board unless
such individual’s election or nomination for election by the Company’s
stockholders is approved by a vote of at least two-thirds of the directors then
comprising the Incumbent Board; or

(c)           Consummation by the Company of the sale or other disposition by
the Company of all or substantially all of the Company’s assets or a
Reorganization of the Company with any other person, corporation or other
entity, other than

(i)            a Reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto (or, in the case of a
reorganization or merger or consolidation that is preceded or accomplished by an
acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing five percent (5%)
or more of the combined voting power of all securities of the Company,
immediately prior to such acquisition or the first acquisition in such series of
acquisitions) continuing to represent, either by remaining outstanding or by
being converted into voting securities of another entity, more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such other entity outstanding immediately after such reorganization
or merger or consolidation (or series of related transactions involving such a
reorganization or merger or consolidation), or

17


--------------------------------------------------------------------------------


(ii)           a Reorganization effected to implement a recapitalization or
reincorporation of the Company (or similar transaction) that does not result in
a material change in beneficial ownership of the voting securities of the
Company or its successor; or

(d)           Approval by the stockholders of the Company or any order by a
court of competent jurisdiction of a plan of liquidation of the Company.

“Commission” means the Securities and Exchange Commission.

“Committee” means the committee appointed by the Board to administer this Plan
pursuant to Section 4.1.

“Common Stock” means the common stock of the Company, as constituted on the
Effective Date of this Plan, and as thereafter adjusted as a result of any one
or more events requiring adjustment of outstanding Awards under Section 3.4.

“Company” means Quidel Corporation, a Delaware corporation.

“Dividend Equivalent” means a right granted by the Company under Section 6.5 to
a holder of a Stock Option, Stock Appreciation Right or other Award denominated
in shares of Common Stock to receive from the Company during the Applicable
Dividend Period payments equivalent to the amount of dividends payable to
holders of the number of shares of Common Stock underlying such Stock Option,
Stock Appreciation Right, or other Award.

“Effective Date” means June 9, 1998, which is the date this Plan was adopted by
the Board.

“Eligible Person” shall include directors, officers, employees, consultants and
advisors of the Company or of any Affiliated Entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the 10th anniversary of the Effective Date.

“Fair Market Value” of a share of the Company’s capital stock as of a particular
date shall be (i) if the stock is listed on an established stock exchange or
exchanges (including for this purpose, the Nasdaq National Market), the closing
sale price of the stock quoted for such date as reported in the Transactions
Index of each such exchange, as published in The Wall Street Journal and
determined by the Administering Body, or, if no sale price was quoted in any
such Index for such date, then as of the next preceding date on which such a
sale price was quoted; or (ii) if the stock is not then listed on an exchange or
the Nasdaq National Market, the average of the closing bid and asked prices per
share for the stock in the over-the-counter market as quoted on The Nasdaq Small
Cap Market on such date (in the case of (i) or (ii), subject to adjustment as
and if necessary and appropriate to set an exercise price not less than 100% of
the fair market

18


--------------------------------------------------------------------------------


value of the stock on the date an option is granted); or (iii) if the stock is
not then listed on an exchange or quoted in the over-the-counter market, an
amount determined in good faith by the Administering Body; provided, however,
that (A) when appropriate, the Administering Body, in determining Fair Market
Value of capital stock of the Company, may take into account such other factors
as it may deem appropriate under the circumstances and (B) if the stock is
traded on the Nasdaq Small Cap Market and both sales prices and bid and asked
prices are quoted or available, the Administering Body may elect to determine
Fair Market Value under either clause (i) or (ii) above.  Notwithstanding the
foregoing, the Fair Market Value of capital stock for purposes of grants of
Incentive Stock Options shall be determined in compliance with applicable
provisions of the IRC.  The Fair Market Value of rights or property other than
capital stock of the Company means the fair market value thereof as determined
by the Committee on the basis of such factors as it may deem appropriate.

“Incentive Stock Option” means a Stock Option that qualifies as an incentive
stock option under Section 422 of the IRC, or any successor statute thereto.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Just Cause Dismissal” means a termination of a Recipient’s employment for any
of the following reasons:  (i) the Recipient violates any reasonable rule or
regulation of the Board, the Company’s Chief Executive Officer or the
Recipient’s superiors that results in damage to the Company or which, after
written notice to do so, the Recipient fails to correct within a reasonable
time; (ii) any willful misconduct or gross negligence by the Recipient in the
responsibilities assigned to the Recipient; (iii) any willful failure to perform
the Recipient’s job as required to meet Company objectives; (iv) any wrongful
conduct of a Recipient that has an adverse impact on the Company or that
constitutes a misappropriation of Company assets; (v) the Recipient’s performing
services for any other person or entity that competes with the Company while the
Recipient is employed by the Company, without the written approval of the Chief
Executive Officer of the Company; or (vi) any other conduct that the
Administering Body determines constitutes Just Cause for Dismissal; provided,
however, that if a Recipient is party to an employment agreement with the
Company providing for just cause dismissal (or some comparable notion) of
Recipient from Recipient’s employment with the Company, “Just Cause Dismissal”
for purposes of this Plan shall have the same meaning as ascribed thereto or to
such comparable notion in such employment agreement.

“Nonemployee Director” means any director of the Company who qualifies as a
“non-employee director” within the meaning of Rule 16b-3.

“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.

“Other Stock-Based Benefits” means an Award granted under Section 6.9 of this
Plan.

“Outside Director” means an “outside director” as defined in the Treasury
regulations adopted under Section 162(m) of the IRC.

19


--------------------------------------------------------------------------------


“Parent Corporation” means any Parent Corporation as defined in Section 424(e)
of the IRC.

“Payment Event” means the event or events giving rise to the right to payment of
a Performance Award.

“Performance-Based Compensation” means performance-based compensation as
described in Section 162(m) of the IRC.  If the amount of compensation an
Eligible Person will receive under any Award is not based solely on an increase
in the value of Common Stock after the date of grant or award, the Committee, in
order to qualify an Award as performance-based compensation under Section 162(m)
of the IRC, can condition the grant, award, vesting, or exercisability of such
an Award on the attainment of a preestablished, objective performance goal.  For
this purpose, a preestablished, objective performance goal may include one or
more of the following performance criteria:  (a) cash flow, (b) earnings per
share (including earning before interest, taxes, depreciation and amortization),
(c) return on equity, (d) total stockholder return, (e) return on capital,
(f) return on assets or net assets, (g) income or net income, (h) operating
income or net operating income, (i) operating margin, (j) return on operating
revenue, and (k) any other similar performance criteria.

“Permanent Disability” means that the Recipient becomes physically or mentally
incapacitated or disabled so that the Recipient is unable to perform
substantially the same services as the Recipient performed prior to incurring
such incapacity or disability (the Company, at its option and expense, being
entitled to retain a physician to confirm the existence of such incapacity or
disability, and the determination of such physician to be binding upon the
Company and the Recipient), and such incapacity or disability continues for a
period of three consecutive months or six months in any 12-month period or such
other period(s) as may be determined by the Committee with respect to any Award,
provided that for purposes of determining the period during which an Incentive
Stock Option may be exercised pursuant to Section 5.13(ii) hereof, Permanent
Disability means “permanent and total disability” as defined in Section 22(e) of
the IRC.

“Person” means any person, entity or group, within the meaning of Section 13(d)
or 14(d) of the Exchange Act, but excluding (i) the Company and its
subsidiaries, (ii) any employee stock ownership or other employee benefit plan
maintained by the Company that is qualified under ERISA and (iii) an underwriter
or underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof.

“Phantom Stock” means an Award granted under Section 6.8 of this Plan.

“Plan” means this 1998 Stock Incentive Plan of the Company.

“Plan Term” means the period during which this Plan remains in effect
(commencing the Effective Date and ending on the Expiration Date).

20


--------------------------------------------------------------------------------


“Purchase Price” means the purchase price (if any) to be paid by a Recipient for
Restricted Stock as determined by the Committee (which price shall be at least
equal to the minimum price required under applicable laws and regulations for
the issuance of Common Stock which is nontransferable and subject to a
substantial risk of forfeiture until specific conditions are met).

“Recipient” means an Eligible Person who has received an Award under this Plan.

“Reorganization” means any merger, consolidation or other reorganization.

“Restricted Stock” means Common Stock that is the subject of an Award made under
Section 6.2 and that is nontransferable and subject to a substantial risk of
forfeiture until specific conditions are met, as set forth in this Plan and in
any statement evidencing the grant of such Award.

“Rule 16b-3” means Rule 16b-3 under the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Significant stockholder” is an individual who, at the time a Stock Option is
granted to such individual under this Plan, owns more than ten percent (10%) of
the combined voting power of all classes of stock of the Company or of any
Parent Corporation or Subsidiary Corporation (after application of the
attribution rules set forth in Section 424(d) of the IRC).

“Stock Appreciation Right” means a right granted under Section 6.3 to receive a
payment that is measured with reference to the amount by which the Fair Market
Value of a specified number of shares of Common Stock appreciates from a
specified date, such as the date of grant of the Stock Appreciation Right, to
the date of exercise.

“Stock Bonus” means an issuance or delivery of unrestricted or restricted shares
of Common Stock under Section 6.6 of this Plan as a bonus for services rendered
or for any other valid consideration under applicable law.

“Stock Payment” means a payment in shares of the Company’s Common Stock to
replace all or any portion of the compensation (other than base salary) that
would otherwise become payable to a Recipient.

“Stock Option” means a right to purchase stock of the Company granted under
Section 6.1 of this Plan.

“Stock Sale” means a sale of Common Stock to an Eligible Person under Section
6.7 of this Plan.

“Subsidiary Corporation” means any Subsidiary Corporation as defined in
Section 424(f) of the IRC.

21


--------------------------------------------------------------------------------